internal_revenue_service number info release date sept cc psi 1-genin-122097-02 uilc dear we are responding to your correspondence requesting to terminate an s_corporation_election for incorporation the information submitted explains that you failed to receive a notice of acceptance of your election and therefore continued filing c_corporation tax returns effective as of the date of within days from the date of this letter you should receive a notice from the cincinnati service_center indicating that your account has been updated to reflect c_corporation status if not please contact the person listed at the top of this letter please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs special industries
